Exhibit 10.3

Gordmans Stores, Inc.

1926 South 67th Street

Omaha, NE 68106

September 16, 2015

James B. Brown

Executive Vice President, CFO

1926 South 67th Street

Omaha, NE 68106

Dear James:

As we discussed, it is the intention of Gordmans Stores, Inc. (the “Company”) to
provide you with the separation benefit described below.

If your employment is terminated by the Company without “cause” (as such term is
defined in the Company’s stock option plan), or within nine months after a
change in control (as such term is defined in the Company’s stock option plan)
the location of your place of work is moved more than 50 miles from the current
location or your position and scope of responsibilities in the Company are
significantly reduced, then subject to the execution of a satisfactory release
by you, you will receive:

 

  •   Salary continuation (payable in accordance with the Company’s payroll
practice as in effect at the time of your termination) until the earlier of
(x) the period of time equal to the number of months you were employed by the
Company, not to exceed six months and (y) the date on which you are employed by
a third party (the “Salary Continuation Period”); and

 

  •   Continued medical and dental coverage in accordance with the Company’s
plans that are then in place until the end of the Salary Continuation Period
(maximum of six months) or, at the Company’s option, cash payments in the amount
of such coverage in order for you to make COBRA elections or coverage under
another medical and/or dental plan.

You shall immediately notify the Company in writing when you have accepted
employment with a third party. Your salary continuation and other benefits will
start being paid (or provided) to you following your execution of a satisfactory
release. Such release must be executed within 60 days (or such shorter period
specified in the release) following your termination. Upon any termination, you
shall have a duty to mitigate damages and costs to the Company.

This letter is intended to comply with applicable law. Without limiting the
foregoing, this letter is intended to comply with the requirements of section
409A of the Internal Revenue Code (“409A”), and, specifically, with the
separation pay and short term deferral exceptions of 409A. Notwithstanding
anything in the letter to the contrary, separation pay may only be made upon a
“separation from service” under 409A and only in a manner permitted by 409A. For
purposes of 409A, the right to a series of installment payments under this
letter shall be



--------------------------------------------------------------------------------

September 16, 2015

Page 2

 

treated as a right to a series of separate payments. In no event may you,
directly or indirectly, designate the calendar year of a payment. All
reimbursements and in-kind benefits provided in this letter shall be made or
provided in accordance with the requirements of 409A (including, where
applicable, the reimbursement rules set forth in the regulations issued under
409A). If you are a “specified employee” of a publicly traded corporation on
your termination date (as determined by the Company in accordance with 409A), to
the extent required by 409A, separation pay that is due under this letter will
be delayed for a period of six months. Any separation pay that is postponed
because of 409A will be paid to you (or, if you die, your beneficiary) within 30
days after the end of the six-month delay period.

Best regards,

/s/ Andy T. Hall

Andy Hall

President and CEO

Acknowledged:

 

/s/ James B. Brown James B. Brown